Case 1:19-cv-00130-SPW-TJC Document 92-2 Filed 10/09/20 Page 1 of 9




Exhibit 2
    Case 1:19-cv-00130-SPW-TJC Document 92-2 Filed 10/09/20 Page 2 of 9



Shiloh S. Hernandez
Melissa A. Hornbein
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
(406) 204-4861
hernandez@westernlaw.org
hornbein@westernlaw.org

Attorneys for Plaintiffs

Nathaniel Shoaff (pro hac vice)
Sierra Club
2101 Webster Street, Suite 1300
Oakland, CA 94612
(415) 977-5610
nathaniel.shoaff@sierraclub.org

Attorney for Plaintiff Sierra Club

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 MONTANA ENVIRONMENTAL                   Case No. 1:19-cv-00130-SPW-TJC
 INFORMATION CENTER, et al.,

              Plaintiffs,                SECOND DECLARATION OF
                                         DERF JOHNSON
       vs.

  DAVID BERNHARDT et al.,

              Defendants.


      I, Derf Johnson, hereby declare:
     Case 1:19-cv-00130-SPW-TJC Document 92-2 Filed 10/09/20 Page 3 of 9



      1.     MEIC and our members are very concerned about, and harmed by, the

mining activity occurring in Area F. Following the release of the Area F permit, in

the spring of 2020 I traveled to the Rosebud Mine, and specifically Area F, in order

to investigate what activities that WRM was conducting within the Area F

expansion. Since OSM approved the Area F Mining Plan in 2019, I have also

coordinated with our members on multiple occasions to visit Area F to investigate

potential mine expansion activities.

      2.     Following the filing of our complaint, our legal counsel asked counsel

for Westmoreland Rosebud Mining, LLC to establish an expedited briefing

schedule to avoid environmental damage before merits briefing and to avoid

having to seek an injunction. Unfortunately, WRM rejected this proposal.

Furthermore, WRM refused to abstain from mining in Area F pending resolution of

the case. WRM even refused to tell us when mining in Area F was planned.

      3.     Neither OSM nor WRM notified MEIC about when mining was going

to start at Area F. I heard about mining activities second-hand from a community

member and supporter in Colstrip (many of our supporters in Colstrip are afraid to

show their support publicly for fear of retribution). As a result, I immediately

drove to Colstrip to verify that this activity was actually taking place.

      4.     After discovering the prep work earlier this year, I immediately began

working with MEIC’s legal counsel to diligently prepare our injunction brief. This
    Case 1:19-cv-00130-SPW-TJC Document 92-2 Filed 10/09/20 Page 4 of 9



effort was unfortunately hampered by the profound disruptions to the work and

lives of all members and employees of the five plaintiff organizations due to the

COVID-19 epidemic.

      5.     Following Westmoreland Coal Co.’s bankruptcy in 2018, the

company’s assets at the Rosebud Mine were acquired by a group of hedge and

investment funds mostly from the New York City area and Chicago (see exhibit 1

attached hereto). It is my understanding that these entities are creditors or had a

financial relationship with Westmoreland and are attempting to reap the last bit of

financial benefit possible out of the remainder of the Rosebud Mine in order to

recoup investments.

      6.     In recent years, the Rosebud Mine has produced approximately 8

million tons annually and has exclusively supplied coal to the Colstrip plant, which

in turn only receives coal from the Rosebud Mine. Earlier this year, Units 1-2 of

Colstrip permanently retired, dramatically reducing the need for coal from the

Rosebud Mine. Westmoreland’s 2018 10-k form stated that Units 3 and 4

consumed “approximately 6.2 million tons per year” of coal. Additionally, due to

the increasing costs of running Colstrip, and more affordable and flexible market

alternatives, in recent years the amount of time that the Colstrip Power Plant runs

(called the capacity factor) has steadily declined, further reducing the need for coal

from the strip-mine. Recent filings in utility proceedings in Washington and
     Case 1:19-cv-00130-SPW-TJC Document 92-2 Filed 10/09/20 Page 5 of 9



Montana show that the capacity factor of Units 3 and 4 is likely to continue to

decline. As a result, it is likely that the demand for coal from the Rosebud Mine

will be significantly less than 6 million tons per year for the next five years.

      7.     In 2019 WRM negotiated two new five-year coal supply contracts

with the utility owners of Colstrip. One contract was with the regulated utilities of

Colstrip, and one was with the merchant utility, Talen. A partially redacted copy of

the contract with regulated utilities was made public. It shows that WRM will

derive substantial benefit from a significant increase in the price of coal.

Furthermore, it is highly unlikely that WRM would have negotiated a contract that

would make mining its existing permitted coal unprofitable, especially given the

risks associated with opening a new section of the mine.

      8.     MEIC and our partner organizations have long lobbied for and

invested considerable resources and time in assuring a just transition from coal to

clean energy for the communities and workers of Colstrip and Lame Deer. To date,

MEIC and our allies have secured $13 million in community transition funding

from Washington utility owners. MEIC is also currently advocating for the other

Colstrip owners, including NorthWestern Energy, to make similar commitments

towards community transition. MEIC is also working to establish ongoing,

permanent economic development in the region by advocating for the installation

of renewable energy infrastructure that would take the place of Colstrip.
Case 1:19-cv-00130-SPW-TJC Document 92-2 Filed 10/09/20 Page 6 of 9



 I declare under penalty of perjury that the foregoing is true and correct.

 Dated: October 9, 2020.




                                  Derf Johnson
                                Case 18-35672 Document 496-1 Filed in TXSB on 11/14/18 Page 1 of 3
                               Case 1:19-cv-00130-SPW-TJC Document 92-2 Filed 10/09/20 Page 7 of 9



                                                                           Exhibit A

                 Name                              Address                           Nature and Amount3 of Disclosable Economic Interests
                                                                           First Lien Notes          First Lien Term Loan         Bridge/DIP Loan4
Aviva Investors                          225 West Wacker Drive                 $32,495,000.00                          N/A                       N/A
                                         Suite 2250
                                         Chicago, IL 60606
Barclays Bank PLC                        745 Seventh Avenue                       $3,580,000.00                    $455,206.00             $1,381,068.03
(“Barclays”), solely in respect of       New York, NY 10019
its Distressed Trading Desk and
not any other unit, group,
division or affiliate of Barclays
Cross Sound Management,                  10 Westport Road                       $12,473,000.00                  $43,041,702.00             $5,965,247.16
LLC, as investment advisor for           Building C, Suite 202
certain funds and accounts               Wilton, CT 06897
J.H. Lane Partners Master                126 East 56th Street                               N/A                  $5,475,644.34             $1,766,060.46
Fund, LP                                 Suite 1620
                                         New York, NY 10022
Marathon Asset Management,               One Bryant Park                                    N/A                  $7,472,755.00                       N/A
LP, as investment advisor for            38th Floor
certain funds and accounts               New York, NY 10046
MSD Partners, LP                         645 Fifth Avenue                       $20,589,000.00                              N/A            $2,849,905.66
                                         21st Floor
                                         New York, NY 10022-
                                         5910




3
 Amounts listed on this Exhibit A are calculated as of November 8, 2018 and do not include any claims for, without limitation, fees, expenses, accrued and
unpaid interest, premiums, make-wholes or indemnification that may be owing under any indenture, credit agreement or other instrument, including the RSA.
4
    The proposed Final DIP Order seeks approval for the Bridge Loan Obligations to be “rolled” into the DIP Loan Obligations.



6925957v1
                             Case 18-35672 Document 496-1 Filed in TXSB on 11/14/18 Page 2 of 3
                            Case 1:19-cv-00130-SPW-TJC Document 92-2 Filed 10/09/20 Page 8 of 9



              Name                             Address                           Nature and Amount3 of Disclosable Economic Interests
                                                                        First Lien Notes          First Lien Term Loan             Bridge/DIP Loan4
Oaktree Capital Management,           1301 6th Ave                          $10,700,000.00                 $19,272,281.00                 $5,005,166.61
L.P., investment manager of the       34th Floor
relevant holder or its fund           New York, NY 10019
owner(s)
Pascal Fund, Ltd.                     MUFG House, 227 Elgin                   $4,000,000.00                             N/A                            N/A
                                      Avenue - PO Box 852,
                                      Grand Cayman, KY1-1103
                                      - Cayman Islands

Renato Frischmann Bromfman            Chemin Des Bougeries 31                 $1,000,000.00                             N/A                            N/A
                                      1231 Conches,
                                      Switzerland
Pacific Investment                    1633 Broadway                          $97,500,000.00                 $37,884,114.00                 $22,608,224.16
Management Company LLC                New York, NY 10019
(“PIMCO”), as investment
manager or adviser of certain
funds and/or accounts5
Redwood Capital                       910 Sylvan Avenue                                  N/A                            N/A                 $1,507,762.98
Management, LLC (on behalf            Englewood Cliffs, NJ
of certain funds and accounts)        07632
Serengeti Asset Management,           632 Broadway                            $3,259,000.00                 $24,858,436.00                             N/A
LP, as investment advisor             12th Floor
                                      New York, NY 10012
Stonehill Institutional               c/o Stonehill Capital                  $54,610,000.00                 $57,194,976.27                 $18,587,171.35
Partners, L.P.                        885 Third Avenue
                                      30th Floor
                                      New York, NY 10022

5
 Affiliates (including subsidiaries) of the PIMCO members (the “PIMCO Affiliates”) of the WLB Ad Hoc Group own various economic interests in the MLP
Debtors, which interests shall be disclosed in the Verified Statement of Schulte Roth & Zabel LLP Pursuant to Bankruptcy Rule 2019. The PIMCO Affiliates are
not members of the WLB Ad Hoc Group and are not represented by Counsel.

                                                                             2
6925957v1
                             Case 18-35672 Document 496-1 Filed in TXSB on 11/14/18 Page 3 of 3
                            Case 1:19-cv-00130-SPW-TJC Document 92-2 Filed 10/09/20 Page 9 of 9



              Name                           Address                   Nature and Amount3 of Disclosable Economic Interests
                                                               First Lien Notes     First Lien Term Loan        Bridge/DIP Loan4
Stonehill Master Fund Ltd.           c/o Stonehill Capital         $28,174,000.00            $49,648,046.89           $12,950,829.51
                                     885 Third Avenue
                                     30th Floor
                                     New York, NY 10022
Ivy Investment Management            6300 Lamar Avenue                       N/A             $36,201,540.25             $6,081,557.74
Company, as investment advisor       Overland Park, KS 66202
for certain funds and accounts
Wolverine Flagship Fund              c/o Wolverine Asset          $11,400,000.00                       N/A              $1,903,722.29
Trading Limited (may be held         Management
in one or more wholly-owned          175 W. Jackson Blvd.
subsidiaries)                        Suite 340
                                     Chicago, IL 60604
York Capital Management              767 Fifth Avenue                        N/A                       N/A              $1,047,715.23
Global Advisors, LLC, on             17th Floor
behalf of certain funds managed      New York, NY 10153
or advised by it or its affiliates
ZAIS Group, as investment            101 Crawfords Corner           $5,850,000.00            $13,093,239.99             $3,163,391.94
advisor for certain funds and        Road
accounts                             Suite 1206
                                     Holmdel, NJ 07733




                                                                   3
6925957v1
